Case 1:20-cv-01424-KPF Document 24 Filed 09/29/20 Page 1 of 9



                                           MEMO ENDORSED
Case 1:20-cv-01424-KPF Document 24 Filed 09/29/20 Page 2 of 9
Case 1:20-cv-01424-KPF Document 24 Filed 09/29/20 Page 3 of 9
Case 1:20-cv-01424-KPF Document 24 Filed 09/29/20 Page 4 of 9
Case 1:20-cv-01424-KPF Document 24 Filed 09/29/20 Page 5 of 9
Case 1:20-cv-01424-KPF Document 24 Filed 09/29/20 Page 6 of 9
Case 1:20-cv-01424-KPF Document 24 Filed 09/29/20 Page 7 of 9
              Case 1:20-cv-01424-KPF Document 24 Filed 09/29/20 Page 8 of 9




                    16. It is further agreed between the parties that Defendant shall redact from any

     and all files provided by Defendant the following: a. all personal identifying information of

     minor students as required by 20 U.S.C. 1232g(b)(2)(B).

                    17. Nothing in this Stipulation and Protective Order shall be construed to limit

     Defendant's use of the Confidential Materials to the extent permitted by law.

     Dated:         New York, New York
                    September 25, 2020


     Justin S. Clark, Esq.                                       JAMES E. JOHNSON
     Levine & Blit, PLLC                                         Corporation Counsel of the
     Attorney for Plaintiff                                       City of New York
     350 Fifth Avenue, Suite 4020                                Attorney for Defendant
     New York, NY 10118                                          100 Church Street, Room 2-109(d)
     Tel. (212) 967-3000                                         New York, New York 10007
                                                                 Tel: (212) 356-0879
                                                                 myaqoob@law.nyc.gov

     By:                                                 By:             Isl
                                                                 M. Adil Yaoqob
                                                                 Assistant Corporation Counsel


Application GRANTED. This confidentiality agreement does not bind the
Court or any of its personnel. The Court can modify this stipulation at
any time. The Court will retain jurisdiction over the terms and
conditions of this agreement only for the pendency of this litigation.
Any party wishing to make redacted or sealed submissions shall comply
with Rule 6(A) of this Court's Individual Rules of Civil Procedure.

Dated:        September 29, 2020                         SO ORDERED.
              New York, New York




                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE




                                                  -8-
Case 1:20-cv-01424-KPF Document 24 Filed 09/29/20 Page 9 of 9
